Citation Nr: 0704134	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-20 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for Legg-Perthes 
disease with arthritis of both hips.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty from February 1952 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen a claim of service 
connection for Legg-Perthes disease with arthritis of both 
hips.  Prior to submission of his February 2002 petition to 
reopen the claim, service connection was denied by rating 
decision dated in October 1953.

Unappealed rating actions of the RO are final and the merits 
of such claims may not be reexamined unless there is obtained 
"new and material evidence."  38 U.S.C.A. §§ 5108, 7104, 
7105.  

The provisions of 38 C.F.R. § 3.156(a) defining new and 
material evidence were  amended and applies to claims to 
reopen filed on or after August 29, 2001. The 
amendment applies in this case as the appellant's claim to 
reopen was filed in May 2002.  As previously, "new" 
evidence is that which was not previously of record.  
However, by "material" is meant that the evidence raise a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).



In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.  

Having reviewed these provisions of law, the Board has 
determined that this appeal must be remanded to comply with 
due process requirements.  

The appellant's claim was denied in October 1953 on the basis 
that the claimed disorder was "not a disability under the 
law," and that it was a "constitutional or developmental 
abnormality."  Pursuant to VA's duty to notify the claimant 
of what evidence would substantiate the claim, the RO advised 
the appellant by letter dated in April 2002 that Legg-Perthes 
disease was diagnosed when he was a child.  However, in its 
May 2002 decision denying reopening of the claim, the RO 
found that the appellant had not produced any evidence of 
aggravation of the disability, i.e., without having 
previously advised the appellant of the need to submit such 
evidence of aggravation, beyond the observation that the 
disorder had been diagnosed when the appellant was a child.  

In March 2004, the RO readvised the appellant that its May 
2002 letter was in error, and that Legg-Perthes disease was a 
constitutional or developmental abnormality; was not 
considered a disability under VA law; and that because the 
appellant did not file a notice of disagreement within one 
year of the October 1953 rating decision, "the decision 
became final and cannot be appealed unless the decision 
involves a clear and unmistakable error."  

There was no mention in the March 2004 letter of what 
information would substantiate the appellant's petition to 
reopen his claim for aggravation of a congenital disorder, as 
discussed below.  However, in a May 2004 Statement of the 
Case, the RO readvised the appellant that its March 2004 
letter was "sent in error and is being disregarded."

The law provides under 38 U.S.C. § 5103(a), that upon receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  As part of that notice, VA  shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
It has been held that VA must advise the claim of what 
evidence would substantiate a claim for benefits, prior to an 
adjudication of the claim and that post-adjudicatory 
advisements by way of Statements of the Case are not 
sufficient.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The appellant in this case has not been properly advised in 
accordance with 38 U.S.C.A § 5103(a), or the rulings in 
Pelegrini and Quartuccio.  Specifically, none of the letters 
issued by the RO outlined the reasons for the last final 
denial of the claim;, nor what evidence would substantiate 
the claim to reopen by way of aggravation of a congenital 
disorder; nor allocated the responsibility for obtaining such 
evidence.  

The appellant must be advised that evidence substantiating 
the claim would be competent medical evidence, that was not 
in the claims folder at the time of the October 1953 rating 
decision,  indicating that Legg-Perthes disease was incurred 
in or aggravated (i.e., worsened) by active medical service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).







Finally, in December 2006, the appellant through his 
representative submitted a copy of a November 2002 VA medical 
record, signed by A.M., M.D., a VA physician, who noted that 
that she would "refer him to Orthopedics to evaluate if 
(sic) treatment options . . . and to see if they feel that 
service could have aggravated [bilateral hip pain]."  

The record does not demonstrate that the RO obtained any VA 
medical treatment records, in particular any post-October 
2002 orthopedic study that may serve to reopen the claim.  
The law provides that VA has a duty to obtain all relevant VA 
and Governmental records prior to adjudication of a claim.  
38 U.S.C.A 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  Because the post-October 2002 study may 
contain information which was not previously of record, and 
may indicate that the appellant's Legg-Perthes disorder was 
aggravated by military service, the medical record must be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
and through his representative of what 
evidence would substantiate his petition 
to reopen his claim in accordance with 
the provisions of the VCAA, to include 
the obligation imposed by Kent ruling and 
the allocation of responsibility for 
obtaining such evidence.  In addition to 
any other information in compliance with 
the VCAA, the RO/AMC will advise the 
appellant that information which would 
substantiate his claim to reopen would be 
competent medical evidence, that was not 
in the claims folder at the time of the 
October 1953 rating decision,  indicating 
that Legg-Perthes disease was incurred in 
or aggravated (i.e., worsened) by active 
medical service.  By "competent medical 
evidence" is meant in part that which is 
provided by a person who is qualified 
through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 
3.159(a).

2.  Contemporaneous with this advisement, 
the RO should ascertain if the appellant 
has received any non-VA or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records, and copies of any and all VA 
medical records, and associate them with 
the claims folder.  

3.  If, and only if, new and material 
evidence is obtained, the RO/AMC should 
consider scheduling the appellant for a 
VA physical examination to ascertain if 
the disorder in question was incurred or 
aggravated by active military service.  
If undertaken, the claims folder, and 
copy of this remand must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must 
acknowledge such review in any report 
generated as a result of this remand.  

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for any examinations scheduled by VA and to cooperate 
in the development of the claim.  The consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



